Haskell, J.
Bill iu equity to restrain the enforcement of a judgment at law awarding the respondent dower in real estate of which one of the orators is seized. 76 Maine, 517.
If .the cause assigned for the relief prayed could have been interposed in defence of the action at law, the orators can have no relief in equity. Batchelder v. Bean, 76 Maine, 370.
The findings of the court below show that the title was acquired by Milliken for the benefit of himself and the other orators at the request of the respondent and for her benefit; and the court held' that her conduct acted upon by Milliken created an equitable estoppel, on account of which the orators are entitled to relief.
Equitable estoppels are favored and may be interposed in an action at law. Stanwood v. McLellan, 48 Maine, 275 ; Piper v. Gilmore, 49 Maine, 149 ; Wood v. Pennell, 51 Maine, 52; Caswell v. Fuller, 77 Maine, 105 ; Fountain v. Whelpley, 77 Maine, 132 ; Briggs v. Hodgdon, 78 Maine, 514; Davis v. Callahan, 78 Maine, 313 ; McClure v. Livermore, 78 Maine, 390.
The grounds for relief in this case either were or might have been interposed to defeat the respondent’s action of dowTer, and cannot be again invoked for relief in equity.
*85In this particular the court below erred in granting the relief prayed, and the decree must be reversed.

Decree below reversed. Bill dismissed without costs.

Peters, C. J., Walton, Virgin, Libbey and Foster, JJ., concurred.